Citation Nr: 0103081	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  93-19 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for cervical strain 
with radiculopathy, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for status post right 
knee medial meniscectomy, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for headaches, 
secondary to concussion, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

5.  Entitlement to an increased rating for left corneal scar, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1971, 
and from May 1972 to September 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for service-
connected headaches, right knee disability, and cervical 
spine disability.  In addition, service connection for PTSD 
was denied. 

In February 1996, the Board remanded this case to the RO for 
further development.  In a July 1996 rating decision, service 
connection was granted for PTSD, and a 30 percent rating was 
assigned effective September 30, 1986.  The ratings for 
service-connected headaches, right knee disability, and 
cervical spine disability, were confirmed and continued.  

In July 1998, the veteran's claims for increased ratings for 
PTSD and for a left corneal scar were received.  In a May 
1999 rating decision, the claims were denied.  The veteran 
perfected his appeal as to these issues.  

In a June 2000 rating decision, an increased rating of 10 
percent was granted for bilateral tibial tenderness 
consistent with chronic compartment syndrome and an increased 
rating for residuals of shell fragment wounds to the hands 
and legs was denied.  In addition, service connection for 
steatohepatitis, chronic bronchitis, and lumbar muscle strain 
were denied as not well-grounded.  The veteran has not 
initiated an appeal as to any of these issues; however, the 
Board refers to the RO those claims which were denied as not 
well-grounded for possible readjudication on the merits 
consistent with the current directives set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 


FINDINGS OF FACT

1.  The veteran demonstrates no more than moderate limitation 
of motion on flexion and rotation of the cervical spine and 
does not demonstrate more than moderate neurological 
impairment.  

2.  The veteran demonstrates mild limitation of motion of the 
right knee, performed without pain, and has diminished/absent 
right knee reflex; the veteran does not have any lateral 
instability or subluxation of the right knee and any residual 
scarring is not poorly nourished, with repeated ulceration, 
tender, painful on objective demonstration, or productive of 
limitation of function.

3.  The veteran's headache disability is more nearly 
characterized by migraine headaches causing characteristic 
prostrating attacks occurring on an average of once a month, 
but these headaches are not completely prostrating and are 
not productive of economic inadaptability.

4.  The veteran's PTSD is productive of occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to his depressed mood as well 
as chronic sleep impairment; however, the veteran does not 
have circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired abstract thinking; disturbances of mood 
(his mood disorder is in remission); or difficulty in 
establishing and maintaining effective work and social 
relationships.  It is clear that the veteran has made efforts 
to improve his marital and family relations, and, as noted in 
the treatment notes, he is no longer restricted from any 
family relations.  

5.  At worst, the veteran's corrected vision is 20/40 in the 
left eye and 20/30 in the right eye.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Part 4, Diagnostic Codes 5290, 5293 (2000).  

2.  The schedular criteria for a rating in excess of 10 
percent for status post right knee medial meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Codes 5003, 5257, 
5260, 5261 (2000).  

3.  The schedular criteria for a 30 percent rating, but no 
more, for headache disability, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2000).  

4.  The schedular criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7,  4.130, Diagnostic Code 
9411 (2000).

5.  The schedular criteria for a rating in excess of 10 
percent for corneal scar of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
 4.84a, Diagnostic Code 6079 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided; 
rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
38 C.F.R. § 4.14.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  


I.  Cervical Spine, Right Knee, and Headache Disabilities

In February 1991, the veteran complained of having headaches 
as well as soreness in the back of his neck.  In May 1991, he 
also reported that he had associated leg pain and 
paresthesia.  Headaches were again noted.  It August 1991, it 
was noted that the veteran had undergone a computerized 
tomography (CT) of his head in June 1991 which was negative.  
Currently, a vascular headache was noted.  Thereafter, the 
veteran continued to complain of back pain and headaches.  

In March 1992, the veteran complained of neck, upper and 
lower back pain, and right lower leg pain.  The veteran also 
complained of having headaches.  The veteran indicated that 
he had adequate pain relief from a TENS unit.  Physical 
examination showed tenderness in the right neck as well as in 
the upper and lower back.  Tenderness was also noted over the 
medial and lateral tibia with some swelling.  It was opined 
that the veteran, with regard to his neck/back complaints, 
had myofascial pain.  Two weeks later, the veteran underwent 
a back evaluation.  At that time, he complained of bilateral 
lower extremity pain which was worse upon standing or walking 
for extended periods.  There were no complaints of decreased 
sensation or strength.  Physical examination revealed that 
the back was not tender, straight leg raising was normal and 
without pain, deep tendon reflexes were 2+ and equal, motor 
strength was 5+/5+, and pedal pulses were equal.  No 
orthopedic pathology was noted.  

In January 1993, the veteran was treated for migraine 
headaches.  In March 1993, the veteran was treated for 
complaints of headaches as well as back/neck pain.  It was 
noted that he had musculoskeletal pain.  In June 1993, it was 
noted that the veteran was using a TENS unit for his cervical 
and lower back pain.  Tenderness was noted in both areas and 
the diagnosis was musculoskeletal pain syndrome.  In July 
1993, the veteran reported having chronic migraine headaches 
for the past 15 years.  The veteran related that the 
headaches started at the back of the head and spread to the 
front of the head with a pounding sensation as well as 
nausea, vomiting, blurred vision, photophobia, and tinnitus 
in the left ear.  The veteran reported taking multiple 
medications.  The veteran also related that he had had 
blackouts.  It was noted that a June 1992 magnetic resonance 
imaging (MRI) of the head was normal.  In addition, the 
veteran related that he had neck pain which radiated pain to 
the right arm.  The diagnosis was post-traumatic headaches.  
In September 1993, the veteran was again treated for his 
post-traumatic headaches as well as neck/right arm pain.  It 
was noted that the veteran had full range of motion of the 
neck, but did have pain on right rotation.  In December 1993, 
the veteran complained of low back and neck pain.  It was 
determined that he had musculoskeletal pain.  In February 
1994, the veteran related that he had had dizzy spells and 
blackout spells, but also that his headaches were stable.  In 
May and June 1994, the veteran complained of back pain and 
headaches.  It was noted that he had full range of motion of 
the right knee.  In July 1994, the veteran was again treated 
for his headaches.  In November 1994, the veteran was treated 
for muscle spasms and pain of the right trapezius area.  

In January 1995, the veteran again complained of headaches as 
well as neck and low back pain.  In March 1995, it was also 
noted that the veteran had shoulder pain.  It was indicated 
that abduction was limited to 80 degrees due to the right 
shoulder pain.  There was also tenderness to palpation of the 
neck and lumbar spine paraspinals.  In March 1995, it was 
also noted that the veteran had recently switched medications 
for his headaches and appeared to be doing better.  In 
September 1995, it was noted that a cervical spine MRI 
revealed a mild posterior bulge at C4-5 and C5-6 with no 
impingement.  

In May 1996, the veteran was afforded a VA neurological 
examination.  At that time, it was noted that the veteran had 
various disabilities.  With regard to his headaches, the 
veteran related that he had a daily headache which lasted for 
an hour or more and could last for the day.  He related that 
often, the headaches were nocturnal and would wake him from 
sleep.  He related that they were accompanied by photophobia 
and eye pain.  He related that a sharp headache would develop 
and extend from the frontal to the occipital area, sometimes 
even going to the upper part of the neck.  The veteran 
related that the headaches were throbbing and caused nausea, 
but no vomiting.  The examiner noted that the headaches 
sounded like migraine headaches, but were too frequent for 
classical migraines.  Nevertheless, the criteria for 
migraines was fulfilled because of the associated symptoms, 
as noted.  Neurological examination did not show too much 
abnormality.  Cranial nerve examination showed no 
abnormality.  The fundus was clear, visual fields were full, 
and the pupils were normally reactive to light and 
accommodation.  The scar on the left corneal side was noted, 
but did not interfere with the veteran's reading and visual 
perception.  The veteran's visual acuity was 20/70 without 
glasses and 20/20 with glasses.  Motor examination showed no 
abnormality.  The veteran had good muscle strength and good 
range of motion in all extremities.  The veteran had normal 
sensation, normal position sense, and the reflex responses 
were physiological and symmetrical with the exception of the 
right knee reflex which could not be elicited (which was 
noted to be a consequence of prior meniscectomy surgery).  In 
sum, the examiner noted that the veteran's principal 
neurological problem was chronic headaches which were 
migrainous in character.  It was noted that the veteran also 
possibly had cervical spondylosis which should be confirmed 
by x-ray.  However, the examiner noted that he did not notice 
any muscle atrophy anywhere in the veteran, not in the thenar 
muscles either, which was quite often a sign of spondylosis 
or cervical degeneration.  Nevertheless, the examiner noted 
that prior examination revealed a lesion in the cervical 
area, C5-6 region, which was most frequently an affected 
segment.  It was possible that some bulging existed there.  
The gross neurological examination did not indicate muscle 
atrophy.  The impressions were chronic headache of migrainous 
origin, probably secondary to veteran's initial inservice 
injury and suspected cervical spondylosis.  

In May 1996, the veteran was also afforded a VA joints 
examination.  It was noted that the veteran had a long 
history of chronic pain which was primarily due to headaches, 
cervical spine pain, pain in the right suprascapular area, 
and pain in the right knee.  With regard to the headaches, 
the veteran related that he had a warning of the headaches 
consisting of visual disturbance to include double vision 
and/or blurred vision.  The veteran related that at times, 
the pain was in his neck and head, or behind his eyes, or 
frontal.  He related that sometimes, he felt disoriented.  He 
related that the headaches were like a bull beating on his 
head.  He related that when a headache occurred, he preferred 
to be in a dark and silent room.  The veteran also related 
that he had pain in the suprascapular area on the right which 
burned at times or was accompanied by stiffness or decreased 
range of motion of the neck.  The veteran indicated that his 
neck symptoms come and go and were worse with cold weather.  
He also indicated that he had difficulty lifting with his 
right upper extremity due to his neck.  The veteran related 
that he experienced morning stiffness and that if he sits for 
extended periods, his neck and knee tend to "jell."  The 
veteran related that he was taking a muscle relaxer.  The 
veteran also related that he had popping in his right knee as 
well as pain along the lateral and medial joint which was 
worse along the medial joint space and which was sometimes a 
shooting pain.  In addition, the veteran related that he had 
numbness and tingling into his right upper extremity and into 
both lower extremities, greater on the right.  It was noted 
that the veteran underwent an arthroscopic medial 
meniscectomy in 1989.  The examiner indicated that he did not 
obtain any specific history suggestive of weakened movements 
of excessive fatigability or incoordination.  

Physical examination revealed that the veteran was quite 
muscular in his shoulders, arms, and thighs.  He moved around 
the room without difficulty and with a normal gait pattern.  
The veteran was able to dress and undress himself and was 
able to get on and off the examining table without 
difficulty.  The veteran could toe and heel walk and could 
also fully squat.  The veteran had a negative Trendelenburg 
and he could single leg hop.  The veteran had normal contours 
to his cervical, thoracic, and lumbar spines.  He had no 
paravertebral muscle spasm or rigidity.  He had no palpable 
deformities.  He had widespread nonfocal/localized tenderness 
throughout his spine and paraspinous area in spite of no 
palpable abnormalities.  Gentle touching or pinching of the 
skin produced pain.  Longitudinal compression of his cervical 
spine produced some cervical spine pain without 
radiculopathy, it did not produce lumbar pain and simulated 
rotation of the lumbar spine did not produce lumbar spine 
pain, but simulated transverse greater trochanteric pressure 
produced inappropriate lumbar spine pain.  Cervical, 
thoracic, and lumbar ranges of motion were perfectly normal.  
The veteran did have tenderness along the spinous process of 
all cervical, thoracic, and lumbar vertebrae, and had 
tenderness in the supraspinous areas bilaterally.  
Examination of the veteran's shoulders demonstrated that he 
had very guarded and protective range of motion, but again, 
the range of motion was perfectly normal.  There was no 
crepitation in the spine or shoulders.  The veteran was noted 
to be well-developed without evidence of muscular atrophy, 
muscular weakness, muscular incoordination, or palpable 
abnormalities of his muscles in his upper and lower 
extremities as well as the spine.  The veteran's biceps, 
triceps, brachioradialis, and patella reflexes were 
physiologically and bilaterally equal.  The examiner was 
unable to obtain any of the veteran's Achilles' reflexes 
bilaterally.  The veteran had a glove hypesthesia in his 
hands and his toes.  Straight leg raising in the supine 
position was 80 degrees bilaterally, Favere maneuver was 
normal in the hips bilaterally, and there were no lower leg 
discrepancies.  Examination of the right knee demonstrated no 
effusion, crepitus, or swelling; that it was normal and 
symmetrical; extension was to zero degrees and flexion was to 
145 degrees; there was no instability; there was no abnormal 
McMurray maneuver; and there were some small, punctate, 
hardened, defined postoperative scars.  X-rays of the 
cervical spine revealed that curvature and alignment were 
within normal limits.  Vertebral bodies were of average 
height.  Anterior calcification/ossification C5 and C6 disc 
spaces was noted which was noted to be possibly related to 
degenerative joint disease.  The neural foramina and facet 
articulations appeared normal.  X-rays of the lumbar spine 
were normal.  X-rays of the right knee revealed soft tissue 
calcification/ossification adjacent to the medial femoral 
condyle and well-marginated subarticular lucency of the 
proximal tibia compatible with benign cystic lesion; knee 
joint spaces appeared well-maintained and the articular 
surfaces were smooth.  

The examiner concluded that the veteran had probable early 
cervical and lumbar spondylosis compatible with primary 
osteoarthritis; and post-operative status arthroscopy and 
medial meniscectomy of the right knee.  The examiner stated 
that he did not find any evidence of cervical or lumbar 
radiculopathy.  He indicated that the veteran's hypesthesias 
in his hands and his complaints regarding his muscles and 
weakness could not be documented objectively.  The 
hypesthesias were global and were not dermatomal and 
therefore did not fit a specific nerve pattern and therefore 
were undiagnosable.  He indicated that it was certainly 
possible that these symptoms were functional in basis.  He 
also indicated that they might represent a form of 
psychological somatization.  

In June 1997, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran related that he had 
pain in the posterior neck and spasms in the posterior 
muscular structures of the cervical spine.  The veteran 
indicated that the pain shot down between the veteran's 
shoulder blades and radiated into the right shoulder.  He 
related that this happened daily and was worse when he walked 
on an incline.  The veteran also indicated that he had pain 
in his posterior neck when he lifted his shoulders above the 
level of his clavicles.  The veteran indicated that he was 
taking pain medication and muscle relaxers.  With regard to 
his right knee, the veteran related that he had occasional 
aching pain; however, the knee was doing reasonably well.  
Physical examination revealed that the veteran walked with 
ease, was able to take off his clothes, and was able to bend 
over to untie his shoes.  The veteran could stand on his toes 
and walk.  Cervical spine examination revealed tenderness to 
palpation on the posterior musculature.  He could flex 60 
degrees, extend 30 degrees, and rotated bilaterally 40 
degrees.  There was no loss of grip strength in the hands.  
Median, ulnar, and radial nerves were intact in the arms and 
forearms.  The veteran could flex his shoulders 145 degrees 
and extend to zero degrees.  He had 135 degrees of abduction 
and 10 degrees of adduction.  On pinprick of the arm and 
forearm, there was no loss of sensation in the arm, forearm, 
or hands.  There was no atrophy of the musculature of the 
arms and forearms and, in fact, the veteran was quite 
muscular in his build.  With regard to the right knee, there 
were no unusual scars.  The veteran flexed to 90 degrees, and 
extended to zero degrees.  The ligaments and cruciate 
ligaments appeared to be intact.  There was no atrophy of the 
thighs or legs.  Prior x-rays were reviewed.  The examiner's 
impressions were degenerative cervical arthritis and 
degenerative arthritis of the right knee.  The examiner 
opined that the veteran could do civilian work.  He also 
indicated that the veteran showed no evidence of 
radiculopathy.  He also opined that the veteran's 
disabilities seemed to be limited to his joints without much 
neurological impairment. 

In June 1997, the veteran was also afforded a VA neurological 
examination.  At that time, the veteran complained of having 
unilateral, throbbing headaches.  The headaches were noted to 
be preceded by photophobia and lasted for a variable length 
of time, from a few hours to a day.  The veteran admitted 
that the medication was helpful, but indicated that the 
headaches occurred daily.  The veteran reported having nausea 
without vomiting.  The examiner noted that he appeared to 
have classical migraines.  However, the examiner noted that 
classical migraines do not occur so frequently so maybe the 
veteran was exaggerating "everything a little bit."  
Neurological examination revealed that the veteran had normal 
gait and good equilibrium.  He could toe and heel walk.  It 
was noted that the veteran was muscular and there was no 
muscle atrophy.  Neurological examination was essentially 
normal.  Cranial nerve examination was normal.  Eye fundus 
was clear, the visual fields were full, pupils were reactive 
to light normally and also to accommodation.  The scar on the 
left corneal side was noted, but did not interfere with the 
veteran's reading and visual perception.  The veteran's 
visual acuity was 20/70 without glasses and 20/20 with 
glasses.  Motor examination showed no abnormality.  The 
veteran had good muscle strength and good range of motion is 
all extremities.  The veteran had normal sensation, normal 
position sense, and he was able to recognize the shapes of 
various objects placed in his hand when his eyes were closed.  
He could wiggle his toes without difficulty and he correctly 
indicated passive motion.  The reflex responses were 
physiological and symmetrical with the exception of the right 
knee reflex which was weaker than the left and the ankle 
reflexes could not be elicited.  It was noted that this in 
itself was not an abnormality.  It was further noted that the 
weaker right knee reflex was secondary to his injury and 
subsequent complications.   

In sum, the examiner noted that the veteran's principal 
neurological problem was chronic migraine headaches.  The 
diagnosis was headache, in all probability, post-traumatic 
and muscle contraction (tension) type.  The examiner opined 
that the veteran's headaches and orthopedic disabilities did 
not interfere with employment.  In a subsequent statement, 
the examiner again indicated that the veteran had a normal 
neurological examination.  He indicated that the veteran did 
not have muscle atrophy and the only abnormal finding was 
diminished or absent right knee reflex.  The examiner 
indicated that the veteran has muscle contract headache with 
a possibility of post-traumatic origin.  

In August 1997, the veteran was treated for a frontal 
headache of 3 days' duration.  In December 1997, the veteran 
again was seen for headaches and the diagnosis was chronic 
psychogenic headache.  Thereafter, a CT was performed which 
yielded normal results.  

In October 1998, the veteran was afforded another VA 
orthopedic examination.  At that time, the veteran reported 
that he had been unemployed for the past 9 months due to his 
back pain, leg pain, PTSD, liver problems, and 
gastrointestinal problems.  The veteran related that he was 
having neck and lower back pain with the neck pain radiating 
into both upper extremities, greater on the right than on the 
left.  He related that the lower back pain radiated to the 
lower extremities.  The veteran also indicated that he had 
occasional popping, locking, and stiffness of the right knee.  
The veteran related that he had flare-ups with activities and 
that he tended to be relieved with medication and rest.  The 
examiner noted that the veteran's subjective symptoms could 
not be objectively quantified by the examiner nor could their 
effects on function of range of motion be objectively 
measured.  

Physical examination revealed that the veteran had a normal, 
but slow gait.  He used no ambulatory aids or supports.  The 
veteran was able to dress and undress himself, but did so 
slowly.  The veteran could toe and heel walk.  Examination of 
the spine revealed normal contourage of the cervical, 
thoracic, and lumbar areas.  There was no paravertebral 
muscle spasm or rigidity.  There was widespread generalized 
tenderness to the entire spine and to the paraspinous area.  
There was no focal or localized tenderness.  The veteran 
flexed the cervical spine 60 degrees, extended 60 degrees, 
laterally flexed 40 degrees bilaterally, and rotated 70 
degrees bilaterally.  The veteran flexed the lumbar spine 90 
degrees, extended to 30 degrees, laterally flexed 30 degrees 
bilaterally, and  rotated 35 degrees bilaterally.  Deep 
tendon reflexes were physiologic and bilaterally equal.  
There was subjective hypesthesia in the small finger on the 
right.  There was no subjective hypesthesia in the lower 
extremities.  There were no myotomal muscular deficits.  
Sitting straight leg raising was 80 degrees bilaterally.  
Examination of the right knee revealed no effusion, abnormal 
Lachman's maneuver, abnormal McMurray's maneuver, or 
swelling.  There was crepitation.  He could hyperextend 5 
degrees and could flex 135 degrees.  There was punctate post 
arthroscopy scars.  The impressions were cervical spondylosis 
without any significant clinical or MRI evidence to account 
for radiculopathy; lumbar strain; post operative status 
arthroscopy and medial meniscectomy of the right knee and 
degenerative joint disease of the right knee.

Also, in October 1998, the veteran was afforded a VA general 
medical examination.  The examiner noted that there had not 
been any significant change in the veteran's headache 
symptomatology since the last VA examination.  Neurological 
examination was within normal limits.  The diagnosis was 
chronic headaches with migraine components.  

In July 2000, the veteran was afforded another VA orthopedic 
examination.  Physical examination revealed that the veteran 
walked with a cane.  The cervical spine had mild tenderness 
to palpation.  He had 50 degrees of extension.  He could 
touch his chin to his neck.  He had 20 degrees of left and 25 
degrees of right lateral rotation.  The reflexes at the elbow 
were 1+.  The veteran indicated that on the right side, he 
had a decrease in pinprick to the outer right arm and 
forearm.  The grips were the same in both hands.  The right 
knee had no effusion, heat, or redness.  The veteran had some 
arthroscopy scars.  The veteran could flex his right knee 100 
degrees and extend to zero degrees.  There was no 
crepitation.  The collateral and cruciate ligaments were 
intact.  The veteran had negative Lachman's maneuver and 
negative McMurray's maneuver.  The examiner reviewed prior x-
rays and noted that the cervical spine showed normal 
alignment in 1996, but also showed some evidence of 
degenerative joint disease at C5-6.  The diagnoses were 
cervical strain, internal derangement of the right knee, 
arthroscopy of the right knee.  


A.  Cervical Spine Disability

All applicable provisions of the rating schedule must be 
taken into account in rating the veteran's cervical spine 
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  In this case, the rating 
criteria that might be applicable include those for 
limitation of motion of the cervical spine and those for 
intervertebral disc syndrome, by analogy.

Also, the Board notes that although the veteran complains of 
low back and shoulder disabilities, he is only service-
connected for cervical spine disability.  Thus, only 
symptomatology due to cervical spine disability may be 
considered.  

Diagnostic Code 5290 provides a rating based on limitation of 
motion of the cervical spine with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
30 percent when severe.  38 C.F.R. Part 4, Code 5290.

In this case, the medical records show that the veteran 
demonstrated between normal range of motion in all directions 
to slight limitation on extension and moderate limitation of 
motion on flexion and rotation.  Since severe limitation of 
motion was not shown on any testing, a higher rating is not 
warranted under Diagnostic Code 5290.  

Alternatively, the veteran may be rated by analogy under 
Diagnostic Code 5293.  When intervertebral disc syndrome is 
moderate and manifested by recurring attacks, a 20 percent 
rating is assigned.  Severe intervertebral disc syndrome 
productive of recurring attacks with intermittent relief is 
rated 40 percent disabling.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent relief, is rated 60 percent disabling.  

Thus, for a higher rating to be warranted under this code, 
the medical evidence would have to show that the veteran has 
at least severe intervertebral disc syndrome productive of 
recurring attacks with intermittent relief.  A review of the 
medical evidence to include numerous neurological and 
orthopedic evaluations as well as MRI testing, shows that the 
veteran has very little neurological impairment due to 
cervical spine disability.  There were no muscle spasms, 
neuropathy, or radiculopathy.  The only abnormal finding was 
diminished or absent right knee reflex which was attributed 
to right knee disability, which is also service-connected.  
The veteran's neurological complaints were specified to not 
be due to his cervical spine disability.  A VA examiner 
indicated that the veteran's complaints in that regard might 
represent a form of psychological somatization.  In any 
event, severe neurological impairment due to cervical spine 
disability was not shown.

The Board has also considered the directives of DeLuca.  In a 
December 1997 General Counsel opinion, it was specifically 
held that 38 C.F.R. §§ 4.40, 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293 pertaining 
to intervertebral disc syndrome.  VAOPGCPREC 36-97.  The 
veteran complained of having a painful neck.  However, the 
medical evidence, which reflects range of motion testing, 
does not support the notion that he has additional loss of 
range of motion due to pain on use or during flare-ups.  
DeLuca.  Such testing revealed the extent to which he could 
move his neck area on range of motion testing, including on 
flexion, extension, and rotation.  The record reflects that 
the examiners were aware of his complaints of pain.  However, 
they were able to determine the extent to which the veteran 
could move his affected joint in light of his discomfort.  In 
other words, although the veteran complained of pain, the 
examiners were able to identify the extent of his motion, and 
no additional loss of range of motion due to pain or during 
flare-ups was shown.  The medical evidence also documented 
complaints of pain noted to be myofacial pain and/or 
musculoskeletal pain syndrome; however, there is no medical 
evidence that this pain causes the veteran's limitation of 
motion to reach the severe level nor is there any evidence to 
show that this pain is more disabling than the complaints of 
pain contemplated within the 20 percent rating under 
Diagnostic Code 5293.  Moreover, the veteran did not 
demonstrate any weakness and it was noted that the veteran 
had no muscle weakness or other muscle impairment.  

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 20 percent for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 
5293 (2000).  


B.  Right Knee

With regard to service-connected right knee disability, the 
Board would point out that, in a precedent opinion, the 
General Counsel of VA held that a veteran who has arthritis 
and instability in his knees may receive separate ratings 
under Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Moreover, VA General Counsel 
has since held, that separate ratings are only warranted in 
these types of cases when the veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Codes 5260 or 5261, or (consistent with 
DeLuca and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

In this case, the applicable diagnostic codes which afford 
higher ratings are Diagnostic Codes 5003, 5257, 5260, and 
5261.  The rating schedule provides that degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion for the specific joint 
involved.  38 C.F.R. Diagnostic Code 5003.  Diagnostic Code 
5003, in turn, provides that degenerative (hypertrophic or 
osteoarthritis) will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  When, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.  In the absence of objective evidence of 
limitation of motion, Diagnostic Code 5003 provides for a 
disability evaluation of 10 percent for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints, and 20 percent for the same type of evidence with 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Code 5003.

Under Diagnostic Code 5260, the rating schedule provides a 10 
percent rating where flexion of the leg is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a 30 percent rating where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, the rating schedule 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II.  The rating 
schedule also provides a 10 percent rating (which, as noted, 
can be assigned in addition to a rating based on limitation 
of motion or on its own where there is no basis for a 
separate rating based on limitation of motion) for slight 
impairment of the knee, a 20 percent rating for moderate 
impairment of the knee, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

The veteran has degenerative arthritis of the right knee.  He 
complains of occasional aching of the right knee as well as 
occasional popping, locking, and stiffness, with occasionally 
flare-ups of those complaints.  Objectively, the medical 
evidence shows that there was diminished or absent right knee 
reflex due to his prior right knee surgery.  Physical 
examinations also showed some limitation of motion; however, 
while the examiners were performing testing and maneuvering 
the right knee, the veteran did not report pain; thus, there 
was no pain on motion indicated.  Some limitation of motion 
and the diminished or absent right knee reflex were the only 
positive findings.  No lateral instability or subluxation was 
shown.  All other testing was normal and the veteran's 
complaints were not objectively confirmed.  

In this case, the medical evidence does not show that the 
veteran's right knee was, at any time, limited in flexion or 
extension to a compensable degree.  The objective range of 
motion was better than the amount of limitation required to 
warrant even a noncompensable rating under either Diagnostic 
Code 5260 or 5261.  There was no pain on motion objectively 
demonstrated.  As such, a separate rating for limitation of 
motion under Diagnostic Code 5003, 5260 or 5261 is not 
warranted pursuant to the opinion of the General Counsel.  

The Board has considered the provisions of Diagnostic Code 
5257.  This Diagnostic Code does not come within the 
parameters of DeLuca.  Johnson.  In order for a higher rating 
to be warranted, the medical evidence would have to show at 
least moderate impairment of the knee as measured by the 
degree of recurrent subluxation or lateral instability.  As 
noted, there is no objective evidence of lateral instability 
or subluxation, much less a moderate amount of lateral 
instability or subluxation.  However, since there is 
diminished/absent right knee reflex, the Board finds that the 
current 10 percent rating for right knee disability is 
warranted.  However, as there is no moderate lateral 
instability or subluxation, clearly a higher rating is not 
warranted.  Alternatively, as there is no evidence of lateral 
instability or subluxation, if the knee disability were to be 
rated on the basis of limitation of motion, no higher than a 
10 percent rating would be warranted per the provisions of 
Diagnostic Code 5003, on the basis of degenerative changes 
and noncompensable limitation of motion under the appropriate 
diagnostic codes.  However, as pointed out above, a separate 
rating of 10 percent, in addition to the 10 percent rating 
already assigned, would not be for application on this rating 
theory, since there is neither limitation of motion to the 
requisite degree nor evidence of painful motion.  Thus, there 
is no basis for a rating higher than the 10 percent rating 
currently assigned, under any of the applicable diagnostic 
criteria.  

The Board has also considered if a separate rating is 
warranted for any scarring of the right knee.  The rating 
schedule also provides ratings under several Diagnostic Codes 
for scarring of the skin.  Scars which are superficial, 
poorly nourished, with repeated ulceration are rated under 
Diagnostic Code 7803.  Scars which are superficial, tender 
and painful on objective demonstration are rated under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, other 
scars are rated based on the limitation of function of the 
part affected.  In this case, the scarring was not poorly 
nourished, with repeated ulceration, tender, painful on 
objective demonstration, or productive of limitation of 
motion.  Thus, no separate compensable rating is warranted 
for scarring of the right knee.   

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for status post right 
knee medial meniscectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2000).  


C.  Headaches

Service connection is currently in effect for headaches as a 
residual of head injury under diagnostic code 8045, which 
contemplates brain disease due to trauma.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Primarily, the veteran's disability consists of the purely 
subjective complaints of headaches, recognized as symptomatic 
of brain trauma under diagnostic code 8045, which allows a 
rating of 10 percent and no more under Diagnostic Code 9304.  
As noted above, a rating in excess of 10 percent is assigned 
under Diagnostic Code 8045 only when there is a showing of 
multi-infarct dementia from brain trauma.  The veteran does 
not have a diagnosis of multi-infarct dementia from brain 
trauma; thus a higher rating under that diagnostic code is 
not warranted.  

The Board notes that the medical evidence reflects that the 
veteran has also been diagnosed as having migraine headaches 
or headaches with a migraine component.  The Board cannot 
medically disassociate headaches due to the trauma from those 
which are migraine.  Also, migraine headaches were noted to 
be probably related to service.  As such, the Board will 
consider whether the veteran's headaches may be assigned a 
higher disability rating under Diagnostic Code 8100 which 
governs ratings for migraine headaches.

Under Diagnostic Code 8100, a 10 percent evaluation is in 
order for characteristic prostrating attacks occurring on an 
average of one in two months over the last several months, a 
30 percent evaluation is in order for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, and a 50 percent evaluation for 
headaches that occur very frequently and involve prolonged 
and completely prostrating attacks productive of economic 
inadaptability.

A review of the medical evidence shows that the veteran 
complained of having daily headaches which were unilateral 
and throbbing, preceded by photophobia, and caused nausea, 
but no vomiting.  The veteran also reported having blackout 
spells.  Neurological testing as well as a CT of the head and 
MRI were negative.  The VA examiners opined that the veteran 
might be exaggerating the frequency of his headaches.  
Nevertheless, affording the veteran every reasonable doubt, 
the Board finds that his headache disability more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 8100.  However, the criteria for a 50 percent 
rating are not met as the veteran's headaches were not shown 
to be completely prostrating and productive of economic 
inadaptability.  In fact, a VA examiner indicated that the 
veteran's headaches did not interfere with his employment, 
rather, other personal factors did.  

Accordingly, the Board concludes that the schedular criteria 
for a 30 percent rating, but no more, for headache 
disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2000).  


II.  PTSD

VA outpatient records dated in 1997 and 1998 show that the 
veteran participated in a group therapy PTSD group as well as 
a family transition group on battering.  The veteran was an 
active participant in both groups.  In August 1998, the 
veteran noted that he had had positive behavioral changes 
including dealing with resentment effectively and managing 
anger properly.  He indicated that he had progress in active 
listening and open communication.  In addition, the veteran 
indicated that his relationship with his wife had improved.  

In October 1998, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran indicated that he was 
taking multiple medications.  He related that he had been 
trying to stay out of negative situations with regard to his 
temper, but indicated that he still had a problem with his 
temper.  He stated that he had just completed a 24 session 
program on family transition for family violence.  In 
addition, he related that he had completed some community 
service.  The veteran related that he was sleeping poorly.  
He related that he was often disturbed at night and had 
trouble going to sleep.  He related that he would wake up 
sweating.  He related that he sometimes had anxiety during 
the day and would become nauseous and sweaty which would take 
20-30 minutes to pass.  The veteran indicated that he handled 
stress by taking medication and also by yelling and sometimes 
getting physical which is how he ended up in the family 
violence program.  The veteran indicated that he would get 
depressed, cried easily, and felt guilty and remorseful.  
Sometimes, he indicated that he would get in a rage.  The 
veteran reported having frequent suicidal ideation.  The 
veteran stated that he was looking forward to very little.  
He related that he occasionally brought his children to 
church.  Mental status examination revealed that the veteran 
was casual and neat in his dress.  He was cooperative, goal-
oriented, and oriented times three.  He was able to organize 
and express his thoughts.  He spoke normally.  Affect was 
rather blunted.  His mood was depressed, even though he was 
taking anti-depressants.  There was no psychosis, delusions, 
organicity, or hallucinations.  Intellect was average.  
Memory was good.  The veteran had some judgment and insight.  
The impression was PTSD.  His GAF was 60.  

VA outpatient records from March to December 1999 show that 
the veteran continued treatment in the PTSD group and the 
family transition group on battering.  In April 1999, the 
veteran reported that he was working on building trust and 
had made progress and was minimizing his resentment.  It was 
noted that the veteran only had marginal insight, however.  
In May 1999, the veteran demonstrated some thought and 
insight, but seemed less invested in the group.  Later, he 
demonstrated only marginal insight into his marital problems.  

In August 1999, it was noted that the veteran's attitude had 
significantly improved.  He was providing good input and 
feedback.  The veteran completed his participation in the 
family transition group on battering in August 1999.  In 
November 1999, it was noted that the veteran's mood disorder 
was in remission, he was not having problems, and he was not 
suicidal.  It was further noted that the veteran was 
responding well to treatment to include medication, 
counseling, and therapy; that his symptoms were well-
controlled; that he was not a danger to himself or others and 
was not homicidal; and there were no restrictions placed on 
him, under the law, regarding his ability to visit with his 
children and family.  

The veteran is rated under Diagnostic Code 9411 using the 
General Rating Formula for Psychoneurotic/Mental Disorders.  
The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130.

The medical evidence shows that, during the course of his 
appeal, the veteran participated in a group therapy PTSD 
group as well as a family transition group on battering.  He 
clearly had difficulty with insight and temper management.  
His mental status examination in October 1998 showed that the 
veteran was essentially cognitively intact.  He still 
expressed feelings of depression and suicidal ideation, but 
there was no psychosis, delusions, organicity, or 
hallucinations.  Thereafter, medical records showed that 
although the veteran's insight into his problems was still 
impaired, his mood disorder was in remission, he was not 
having problems, and he was not suicidal.  Moreover, he was 
responding well to treatment to include medication, 
counseling, and therapy; his symptoms were well-controlled; 
he was not a danger to himself or others and was not 
homicidal; and there were no restrictions placed on him, 
under the law, regarding his ability to visit with his 
children and family.  Thus, the veteran actually demonstrated 
improvement after he had participated in various types of 
treatment to help overcome and/or control his PTSD 
symptomatology.  

In viewing the veteran's current mental state with the rating 
criteria, the Board finds that the veteran's PTSD more nearly 
approximates the 30 percent rating criteria.  The veteran's 
PTSD is productive of occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to his depressed mood as well as chronic sleep 
impairment.  However, the criteria for a 50 percent rating 
are not met as nearly all of the symptomatology listed under 
the criteria were not demonstrated.  The veteran does not 
have circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired abstract thinking; disturbances of mood 
(his mood disorder is in remission); or difficulty in 
establishing and maintaining effective work and social 
relationships.  It is clear that the veteran has made efforts 
to improve his marital and family relations, and, as noted in 
the treatment notes, he is no longer restricted from any 
family relations.  In addition, he no longer is considered a 
danger to himself or others.

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7,  4.130, Diagnostic Code 9411 (2000).



III.  Corneal Scar of the Left Eye


In March 1998, the veteran received optometry treatment.  A 
left corneal scar was noted.  His vision with glasses was 
noted to be 20/20 in the right eye and 20/25 in the left eye.  
In April 1998, it was noted that the veteran was having 
difficulty seeing through bifocal glasses.  In October 1998, 
the veteran was afforded a VA general medical examination.  
At that time, his vision was tested and noted to be 20/30 in 
each eye with glasses.  In May 1999, the veteran was treated 
at the VA eye clinic.  There was full duction/versions. The 
eyes were orthophoric.  There was no diplopia.  Pupils were 
equal, round, and reactive.  There was no apparent pupil 
defect.  Slit lamp examination revealed a 1.5 pterygium in 
the right eye and a central, well-healed corneal scar in his 
left eye.  Tensions were 18 millimeters in both eyes.  
Dilated fundus examination revealed that the disks were 
crowded in both eyes.  The diagnoses were corneal scar of the 
left eye, mild pterygium of the right eye and refractive 
error/presbyopia.  Uncorrected vision was 20/80 in the right 
eye and 20/70 in the left eye.  Corrected vision was 20/30 in 
the right eye and 20/40 in the right eye.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a; the assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

The veteran's left eye disability is rated as 10 percent 
disabling.  In order for a higher rating of 20 percent to be 
warranted, the evidence would have to show corrected visual 
acuity in one eye of 20/70, and corrected visual acuity of 
20/50 in the other eye; or corrected visual acuity in one eye 
of 20/100, and corrected visual acuity of 20/50 in the other 
eye; or corrected visual acuity in one eye of 20/200, and 
corrected visual acuity of 20/40 in the other eye.  A review 
of the medical evidence shows that, at worst, his corrected 
vision is 20/40 in the left eye and 20/30 in the right eye.  
As such, clearly he does not meet the criteria for a higher 
rating.  

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for corneal scar of the 
left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7,  4.84a, Diagnostic Code 6079 (2000).


ORDER

Entitlement to rating higher than 20 percent for cervical 
strain with radiculopathy is denied.  

Entitlement to a rating higher than 10 percent for status 
post right knee medial meniscectomy is denied.

Entitlement to a 30 percent rating, but no more, for 
headaches is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a rating higher than 30 percent for PTSD is 
denied.  

Entitlement to a rating higher than 10 percent for left 
corneal scar is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

